Filed 8/29/19
                 CERTIFIED FOR PUBLICATION

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                  SECOND APPELLATE DISTRICT
                          DIVISION EIGHT

Conservatorship of the Person        B290408
and Estate of D.C.
LOS ANGELES COUNTY                   (Los Angeles County
OFFICE OF THE PUBLIC                 Super. Ct. No. ZE042151)
GUARDIAN, as Conservator,
etc.,

        Petitioner and Respondent,

        v.

D.C.,

        Objector and Appellant.

      APPEAL from an order of the Superior Court of Los Angeles
County, Robert Harrison, Judge. Affirmed.
      Jean Matulis, under appointment by the Court of Appeal, for
Objector and Appellant.
      Mary C. Wickham, County Counsel, Rosanne Wong, Assistant
County Counsel, and William C. Sias, Senior Deputy County
Counsel, for Petitioner and Respondent.

                           **********
       D.C. appeals the appointment of a conservator under the
Lanterman-Petris-Short Act (LPS) (Welf. & Inst. Code, § 5000 et
seq.) after a jury found her to be gravely disabled due to a mental
disorder. She contends the trial court failed to timely advise her of
her right to a jury trial and improperly granted a conservatorship
without an evidentiary hearing after her counsel submitted on the
petition. She also claims the jury trial she received did not cure the
prejudice of the denial of her right to an earlier trial; the order that
she be medicated without her consent is not supported by
substantial evidence; and ineffective assistance of counsel. We
affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       On August 14, 2017, the Los Angeles County Office of the
Public Guardian filed a petition for the Appointment of Conservator
of the Person and Estate for D.C. In support of the petition, the
County filed an application for a Mental Health Conservatorship
Investigation, which included a declaration executed by two medical
doctors recommending a conservatorship. The doctors declared
D.C. had been diagnosed with schizophrenia, was unable to accept
voluntary treatment, and a conservatorship was required because
D.C. is unable to provide for her personal needs for food, clothing,
and shelter.
       The report appended to the declaration stated that D.C.
suffers from polysubstance abuse disorder, and had been placed on
a Welfare and Institutions Code section 5150 psychiatric hold on
July 14, 2017, after she threatened to hit her mother and “burn the
house down with [her mother] in it.” Responding officers saw
furniture strewn about the home and holes in the walls. At the
psychiatric emergency department, D.C. displayed tangential and
disorganized thinking, and was so agitated she had to be sedated.




                                   2
D.C. tested positive for amphetamine, and had a severe lice
infestation and scabies.
       D.C. was admitted to the psychiatric hospital on July 18,
2017. She suffered from rapid mood swings, could not answer
questions, and was seen talking to herself and laughing. It was
difficult to treat her extensive lice infestation because she could not
understand the need for treatment.
       D.C.’s Mental Health Information System report revealed
that D.C. had many psychiatric encounters in Los Angeles County,
starting in 1996. She had 10 psychiatric hospitalizations from 2010
to 2017. She was hospitalized in August 2015 when she threatened
to kill family members, after she stopped taking her psychiatric
medications. She was diagnosed with schizophrenia, paranoid type,
and had been discharged with antipsychotic mediation.
       The report opined that D.C. is gravely disabled due to her
psychiatric illness. She needs frequent redirection for self-care, and
is unable to communicate in a clear manner. D.C. denied any
mental illness or the need for medications.
       On August 14, 2017, the trial court appointed the Public
Guardian as the temporary conservator, and temporary letters of
conservatorship issued that same day.
       An initial hearing was set for August 28, 2017. The
conservatorship investigator’s report was filed that day. According
to the report, D.C. denied that she suffered any mental illness or
that she was gravely disabled.
       D.C. was present in court, and her counsel represented that
D.C. would submit on the petition. Counsel “spoke with [D.C.]
about the rights, powers, and disabilities involved in the
conservatorship, and today she indicated that she’s willing to
submit.”




                                   3
       The court found D.C. waived her right to a speedy jury trial.
After considering the petition and accompanying reports, the court
found D.C. to be “gravely disabled as a result of a mental disorder,”
granted the petition, and appointed the Public Guardian as
conservator of the person and estate. The court imposed legal
disabilities upon D.C., including her privilege to operate a motor
vehicle, possess a firearm, the right to choose to refuse or consent to
treatment related to being gravely disabled or for other medical
conditions, and the right to contract.
       The order after the August 28 hearing was entered on
October 4, 2017, and letters of conservatorship issued that same
day. The order included the court’s findings in support of divesting
D.C. of her right to refuse or consent to psychotropic medication.
Those findings were: “The court finds . . . that conservatee is
incompetent to give or withhold consent to psychotropic medication
pursuant to Welfare and Institutions Code Sections 5350-5368 and
5008(h)(1)(A).” D.C. did not file a notice of appeal from this order.
       D.C. was moved to a more restrictive placement on
December 4, 2017, based on the recommendation of treatment staff.
       On January 16, 2018, D.C. filed a demand for a jury trial.
That same day, D.C. also filed a petition for rehearing pursuant to
section 5364, which was set for hearing on February 13, 2018.
       On February 13, D.C. testified in support of the request for
rehearing. According to D.C., she “want[ed] to go home to [her]
mom” or her grandmother, however, she had not been in contact
with either of them about this plan. D.C. did not agree with her
mental health diagnosis, and wanted to be released from the
requirement that she take any medications. D.C.’s testimony was
difficult to follow and at times nonsensical.




                                   4
       The court denied the petition for rehearing, finding that D.C.
was still gravely disabled, and the matter was continued for jury
trial readiness.
       The jury trial commenced on April 23, 2018. D.C.’s testimony
was often rambling and disorganized, and did not respond to the
questions posed to her.
       D.C. testified that she no longer wanted to be under a
conservatorship. She planned to stay with her mother, but could
not provide specific details about where she would live if released
from the conservatorship. When asked whether she agreed with
her diagnosis, she testified, “I think I know what they’re talking
about, but it’s—well, I thought it was like when you don’t
understand you yell, and because I used to see them throughout my
window, the guys that would come through the burger stand, and I
would shut my window and be yelling, and my mom said maybe you
are schizophrenic or something. . . . I says no.”
       D.C. testified she was currently taking Cymbalta, Ativan, and
Gabapentin. She admitted she was not participating in all of the
required group sessions at her placement.
       Before trial, Forensic Psychologist Gary Freedman-Harvey
examined D.C. to form an opinion about whether she was gravely
disabled. He relied on some of her medical records in forming his
opinion, and met with many of her treatment providers.
Dr. Freedman-Harvey opined that D.C. suffers from schizophrenia,
auditory hallucinations and paranoia. D.C. displayed cognitive
symptoms of her disorder, such as tangential thinking and the
inability to answer questions.
       D.C. was currently prescribed Haldol, Cymbalta, Neurontin,
and Ativan. D.C. would not be able to care for herself without her
prescribed medications, and requires supervision to continue taking
her medications. D.C. lacks insight about her mental condition.



                                  5
       Dr. Freedman-Harvey opined that D.C. is gravely disabled,
and is unable to voluntarily accept meaningful treatment.
       At the conclusion of trial, the jury found D.C. to be gravely
disabled. On April 25, 2018, the trial court ordered that D.C. was to
remain in a conservatorship, that all prior orders were to remain in
effect (including the legal disabilities), and that the conservatorship
would terminate in August 2018.
       D.C. filed a notice of appeal from the April 25, 2018 order.
                              DISCUSSION
1.     Denial of Right to a Timely Jury Trial
       D.C. contends the trial court failed to advise her of her right
to a jury trial, lacked authority to accept her counsel’s submission
on the petition without her express consent, and that the belated
jury trial did not cure the prejudice to her. D.C. does not contend
the jury trial was untimely once she demanded one. She also
contends her counsel rendered ineffective assistance by failing to
object to these deficiencies in the proceedings. Respondent contends
D.C.’s failure to timely appeal from the October 4, 2017 order
granting the letters of conservatorship bars appellate review. We
agree with respondent.
       Conservatorship proceedings under the LPS Act are governed
by the procedures set forth in the Probate Code. (Welf. & Inst.
Code, § 5350.) Code of Civil Procedure section 904.1 provides that
an appeal may be taken from an order made appealable under the
Probate Code. (Code Civ. Proc., § 904.1, subd. (a)(10).) Probate
Code section 1301 provides that “[w]ith respect to guardianships,
conservatorships, and other protective proceedings, the grant or
refusal to grant the following orders is appealable: [¶] . . .
Granting or revoking of letters of guardianship or conservatorship,
except letters of temporary guardianship or temporary
conservatorship . . . .” (Prob. Code, § 1301, subd. (a).)



                                  6
        Here, letters of conservatorship, an order, and findings issued
on October 4, 2017, and no appeal from this order was taken. D.C.
contends the issues raised on appeal may be reviewed on appeal
from the final order continuing the conservatorship following the
jury trial. She relies on language in Code of Civil Procedure
section 906 which provides that “[u]pon an appeal pursuant to
Section 904.1 . . . , the reviewing court may review . . . any
intermediate ruling, proceeding, order or decision which involves
the merits or necessarily affects the judgment or order appealed
from or which substantially affects the rights of a party, including,
on any appeal from the judgment, any order on motion for a new
trial. . . .” However, D.C. ignores the last sentence of section 906,
which provides “[t]he provisions of this section do not authorize the
reviewing court to review any decision or order from which an
appeal might have been taken.” (Italics added.)
        Because the October 4, 2017 order was separately appealable,
the merits of that order are not reviewable on appeal from the
subsequent order. (Golightly v. Molina (2014) 229 Cal. App. 4th
1501, 1520.)
2.      Order for Involuntary Medication
        D.C. contends the court’s October 4, 2017 order for
involuntary medication, and the order after the jury trial
continuing that order, are not supported by substantial evidence,
and that the record does not reflect that the court applied the
proper legal standard when making its orders.
        As discussed, ante, D.C. may not challenge the October 4,
2017 order or the findings included therein. But, to the extent the
appeal also challenges the April 25, 2018 order, which again
imposed this same legal disability, we will reach the merits of her
claim on appeal.




                                   7
       Welfare and Institutions Code section 5005 of the LPS Act
provides: “Unless specifically stated, a person complained against
in any petition or proceeding initiated by virtue of the provisions of
this part shall not forfeit any legal right or suffer legal disability by
reason of the provisions of this part.” Section 5357 sets forth
various legal disabilities a conservator may seek to impose,
including a limitation on the right to refuse medical treatment.
(§ 5357, subd. (d).) A finding of grave disability alone is not
sufficient to justify the imposition of the special disabilities
enumerated in section 5357. (§ 5005; Riese v. St. Mary’s Hospital &
Medical Center (1987) 209 Cal. App. 3d 1303, 1312-1313 (Riese).)
The conservatee retains the rights and privileges covered by the
special disabilities unless the court, after making a finding of
incapacity to support the imposition of the special disabilities,
imposes those disabilities and confers the corresponding authority
on the conservator. (Riese, at p. 1313.)
       “The party seeking conservatorship has the burden of
producing evidence to support the disabilities sought, the
placement, and the powers of the conservator, and the conservatee
may produce evidence in rebuttal.” (Conservatorship of
Christopher A. (2006) 139 Cal. App. 4th 604, 612.)
       In the seminal case of In re Qawi (2004) 32 Cal. 4th 1, our
Supreme Court analyzed the findings required under the LPS Act
to support an order divesting an individual of the right to refuse or
consent to psychotropic medication. The court adopted the factors
set out in Riese, and Keyhea v. Rushen (1987) 178 Cal. App. 3d 526,
535. It quoted with approval Keyhea’s holding that “a court order
divesting the conservatee of the right to make his or her own
medical decisions cannot be made ‘ “absent a specific determination
by the court that the conservatee cannot make these decisions. In
view of the fundamental nature of the right affected, the court



                                    8
should not make such a determination unless it finds that the
conservatee lacks the mental capacity to rationally understand the
nature of the medical problem, the proposed treatment, and the
attendant risks.” ’ ” (Qawi, at p. 18.) “The long-term LPS Act
conservatee possesses the right to refuse anti-psychotic medication
absent a determination of incompetence.” (Qawi, at p. 19.)
       Here, the court made a finding of incompetence in its
October 4, 2017 order. At the subsequent trial, the court
determined that “all prior orders remain in place,” including the
order for involuntary medication. Ample evidence supports these
findings and orders. Dr. Freedman-Harvey testified that D.C.
lacked insight about her mental condition, is unable to voluntarily
accept meaningful treatment, and required medications to treat her
schizophrenia. During her testimony, D.C. repeatedly refused to
accept her diagnosis. She testified in earlier proceedings that she
wished to have the requirement for medication removed. The
reports indicated that D.C. had failed to comply with orders for
medication in the past, and was unable to provide her consent to
treatment for lice and scabies.
       We recognize the trial court did not state in its order the
specific factors it relied upon in finding by clear and convincing
evidence that D.C. was incompetent to give or withhold informed
consent. (Riese, supra, 209 Cal.App.3d at pp. 1322-1323.) On this
record, we find no reversible error. However, in future proceedings,
we believe the trial court should state its findings as to the factors
set out in Riese, so as to leave no doubt the court has adhered to the
great value our society places on the autonomy of the individual,
and has thoughtfully executed the Legislature’s intent to place the
forcible administration of powerful psychotropic drugs within the
purview of the judiciary, rather than the medical profession. (See
id. at pp. 1323-1324.)



                                  9
                    DISPOSITION
The April 25, 2018 order is affirmed.



                        GRIMES, Acting P. J.
WE CONCUR:

                  STRATTON, J.



                  WILEY, J.




                           10